DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 01/31/2019 is entered and acknowledged by the Examiner. Claims 1 and 5-6 have been amended. Claims 3 and 7 have been canceled. New claims 16-17 have been added. Claims 1-2, 4-6, and 8-17 are currently pending in the instant application. 
The provisional nonstatutory double patenting rejection of claim 1 over copending Application No. 16/346,673 is withdrawn as the copending Application is being abandoned.
The rejection of claims 5-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.
The rejection of claims 1-15 under 35 U.S.C. 102(a)(1) as being anticipated by Isobe (US 2009/0117383 A1) is withdrawn in view of Applicant’s amendment.
The rejection of claims 1-2 and 5-15 under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (US 2015/0243403 A1) is withdrawn in view of Applicant’s amendment.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/20/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. An initialed copy accompanies this Office Action.  
(New Grounds of Rejection)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4-6, and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Isobe (US 2009/0117383 A1).
Regarding claims 1-2 and 16, Isobe discloses electro-conductive coating composition (a conductive paste) comprises a resin and an electro-conductive titanium dioxide as electro-conductive material as recited in claim 1 (See [0056] and [0105]). Isobe discloses that the titanium dioxide can be surface coated with various metals including tin, copper, silver, gold, nickel, platinum, and cobalt to form an electroconductive coating on the surface of the titanium dioxide
as recited in claim 2 (See [0047] and [0072]). Isobe discloses
that the titanium dioxide is in a shape of columnar particles
with a major-axis length of 5-15 um and a minor-axis length (particle diameter) of 0.25-1.0 um with an aspect ratio of 2 or higher (See [0027] and [0037]); thus, providing a titanium dioxide with a columnar shape having a particle length (major-axis length) being longer than the particle short diameter and a particle length within the claimed range of 1.5-30 um as recited in claim 1. 
While Isobe discloses that the electro-conductive coating such as tin oxide in the claimed range of 50 % wt. and alternative electro-conductive coatings made of tin oxide or 
However, the electro-conductive coating of Isobe, is alternatively consists of a metal (See [0078]; an electro-conductive coating of metallic material such as nickel, copper, silver, gold, platinum or cobalt), can be present at 50 wt% with respect to the titanium dioxide (See [0075] and [0076]). Thus, Isobe suggests a weight ratio of titanium dioxide to the metal conductive coating of 50:50 and overlaps with the claimed ranges of claims 1 and 16. 
It would have been obvious for a skilled artisan at the time of the invention was filed to utilize any of the taught percentages and any of the taught conductive component, such as metal, to obtain a suitable composition as guided by Isobe’s motivation to select and optimize the metal coating via a range optimization and a metal selection to impart the benefit of stability and superior conductivity. 
Regarding claim 4, Isobe discloses that the electroconductive-coated titanium dioxide (metal-coated titanium 
Regarding claim 5, Isobe discloses that the electroconductive-coated titanium dioxide (metal-coated titanium dioxide) having a specific surface area of 2.4 m2/g (See Table 1; [O091]).
Regarding claim 6, Isobe discloses that the electroconductive-coated titanium dioxide (metal-coated titanium dioxide) having an aspect ratio (ratio of major length to minor length) of 3 or higher (See [0069]).
Regarding claim 8, Isobe discloses that the resin includes thermosetting resin or thermoplastic resin (See [0047], [0056], and [0057]).
Regarding claim 9, Isobe discloses the claimed thermoplastic resin (See [0057]; urethane resin, acrylic resin, polyamide resin). Thus, the resin of Isobe inherently has a glass transition temperature of not more than 25°C and is a liquid or solution in an organic solvent as claimed because structure same resin are expected to have the same property, i1.e., glass transition temperature, and behave in similarly in the same chemical environment, i.e., dissolved in organic solvent.
Regarding claim 10, Isobe discloses that the resin can be urethane resin (See [0056]).

Regarding claims 12-13 and 15, Isobe discloses that the electro-conductive composition has a flowing route of electricity that can be readily assured and useful in electronic parts (See [0080] and [0105]). The electronic parts of Isobe
encompasses electric circuit having conductive track pattern
printed by the electro-conductive composition as recited in claim 12. The electronic parts of Isobe reads on the claimed
garment as recited in claims 13 and 15.
Regarding claim 14, Isobe discloses that the electro-
conductive titanium dioxide particles are used in a plastic
resin paste composition (See [0022] and [0105]). Plastic resin
are known to be stretchable; therefore, the plastic resin
composition of Isobe is a stretchable paste as claimed.  
Regarding claim 17, Isobe does not disclose a composition having a viscosity as claimed. However, Isobe discloses that the electro-conductive titanium dioxide particles can be dispersed in a resin and a solvent to form a dispersion coating composition (See [0081]) and [0082]). Isobe further discloses that the composition is useful in electrostatic coating process 
Additionally, Isobe discloses a coating composition comprises of all the claimed components within the claimed proportion; thus, a person skilled in the art would have a reasonable expectation that the composition of Isobe would have a similar property, i.e., viscosity, as claimed. “Products of identical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established."
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 

Response to Arguments
Applicant's arguments filed on 12/17/2021 have been fully considered but they are not persuasive. 
At pages 7-9 of the remark, Applicant mainly argues that Isobe does not exemplify a weight ratio of titanium dioxide to metal coating layer, which consists of metal, is within a range of 10:90 to 50:50. The Examiner respectfully disagrees with the Applicant's remark. A reference is not limited to the working examples as argued (see MPEP 2141) and the weight percentage is relied upon to teach the amount of the electro-conductive coating layer — therefore, the claimed limitation is obvious over the disclosure of 50 wt% of a metal oxide (tin oxide) coating, and alternatively a metallic material coating (metal coating layer) such as nickel, copper, silver, gold, platinum or cobalt, by Isobe (See [0075], [0076], and [0078]).
Based on this rationale, Isobe renders the claimed invention obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761